The judgment under review herein should be affirmed, for the reasons expressed in the opinion delivered by Mr. Justice Case in the Supreme Court.
We have not failed to observe that the appeal states as a ground of error that the Supreme Court considered the appeal as a rule to show cause. It did not. The opinion states that it is "on appeal from the Hudson County Circuit Court." It ends with the assertion that "the rule to show cause will be discharged, with costs." The case is not considered as on rule to show cause at all, but as on appeal throughout, and the conclusion of the opinion is an obvious mistake. It of course intended to state, "the judgment of the court below will be affirmed, with costs." And we have so treated it. *Page 586
For affirmance — THE CHANCELLOR, CHIEF JUSTICE, TRENCHARD, PARKER, KALISCH, BODINE, VAN BUSKIRK, McGLENNON, KAYS, HETFIELD, DEAR, JJ. 11.
For reversal — None.